TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2013



                                      NO. 03-13-00273-CV


                                        J. A. B., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s final decree

of termination: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

final decree of termination is in all things affirmed. It FURTHER appearing to the Court that

appellant has filed an affidavit of inability to pay costs, it is FURTHER ordered that no costs of

appeal be assessed against appellant; and that this decision be certified below for observance.